EXHIBIT 10.6(a)




THE SECOND AMENDMENT TO THE




SECURED REVOLVING CONVERIBLE PROMISSORY NOTE




This Second Amendment To The Secured Revolving Convertible Promissory Note (the
“Amendment”) is entered into as of September 27, 2016 by and between GelTech
Solutions, Inc. (the “Borrower”) and Michael L. Reger (the “Lender”).




WHEREAS, the Lender extended a secured revolving convertible line of credit to
the Borrower as evidenced by a Secured Revolving Convertible Promissory Note
dated February 13, 2015 in the principal balance of Four Million 00/100 Dollars
($4,000,000.00) (the “Note”), (all documents and agreements executed by the
Borrower in connection with the Note are hereinafter referred to as the “Loan
Documents”);




WHEREAS, the Lender and Borrower agreed to increase the principal balance of the
Note to Five Million and 00/100 Dollars ($5,000,000.00) by the First Amendment
to the Secured Revolving Convertible Promissory Note dated April 5, 2016 (the
“First Amendment”); and




WHEREAS, the Borrower has requested, and the Lender has agreed, to make further
amendments to the Note.




NOW THEREFORE, the parties, intending to be legally bound, hereby agree as
follows:




1. Any term not defined herein shall have the same meaning as in the Note.  




2. The Note is amended by increasing the principal sum to Six Million and 00/100
Dollars ($6,000,000.00) (the “Maximum Amount”).  




3. The Borrower hereby represents and warrants to the Lender that:  




(a)

Each and every one of the representations and warranties set forth in the Loan
Documents is true as of the date hereof and with the same effect as though made
on the date hereof, and is hereby incorporated herein in full by reference as if
fully restated herein in its entirety.  




(b)

No Default or Event of Default and no event or condition which, with the giving
of notice or lapse of time or both, would constitute such a Default or Event of
Default, now exists or would exist.  








--------------------------------------------------------------------------------

4. Except as set forth herein and amended and modified hereby, the Note and Loan
Documents have not been amended or modified and remain in full force and effect
except for the First Amendment increasing the principal sum to Five Million and
00/100  Dollars ($5,000,000.00).  




5. Borrower waives any offset defense or counterclaim Borrower may now have or
may have in the future with regard to the Note and Loan Documents.  
















[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOLLOWS ON NEXT PAGE]
































--------------------------------------------------------------------------------




[SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE SECURED REVOLVING CONVERIBLE
PROMISSORY NOTE BETWEEN GELTECH SOLUTIONS, INC. AND MICHAEL L. REGER DATED
FEBRUARY 15, 2015]




IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered on the date first written above.










 

BORROWER:

 

 

 

 

GelTech Solutions, Inc.

 

 

 

 

 

 

 

By:

 

 

 

Michael Hull, Chief Financial Officer

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

 

Michael L. Reger






